Title: Cabinet Opinion on Submission of Letters to Congress, 24 April 1794
From: Cabinet
To: Washington, George


          
            [Philadelphia] April 24. 1794.
          
          The Secretary of state submits to the Secretaries of the treasury and war, whether the
            inclosed letters from Mr Pinckney or either of them shall be sent to congress.
          E.R. is of opinion, that the letter of the 28th of Jany, and not the other ought to be
              sent.
          I am [of] opinion that it is not adviseable to send either—That of the 28th of January
            contains no new substantive matter material to the information of Congress & mere
            stimulants do not seem to be necessary.
          
            A. Hamilton
          
          
            I do not conceive the propriety of transmitting these
              letters to Congress.
          
          
            H. Knox
          
         